March 27, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                           DONALD RAY BEATY, Appellant
NO. 14-12-00061-CR
NO. 14-12-00062-CR                        V.
NO. 14-12-00063-CR

                           THE STATE OF TEXAS, Appellee
                               ____________________

       These causes were heard on the motion of the appellant to withdraw the notice of
appeal in each case.    Having considered the motions, the Court orders the appeals
DISMISSED and that if not indigent, the appellant pay all costs expended in these
appeals, and further orders these decisions certified below for observance.

       We further order the Clerk of this Court to issue the mandates immediately.